DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6-11, 13-18, and 20-23 remain pending.
(b) Claims 5, 12, and 19 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/13/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 12/07/2021. The Applicant’s claims 1-23 remain pending. The Applicant amends claims 1-4, 6-11, 13-18, and 20. The Applicant cancels claims 5, 12, and 19. The Applicant adds claims 21-23. 

Response to Arguments
The Applicant’s arguments filed on 12/07/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 9 of the Arguments/Remarks, the Applicant asserts that the cited references do not teach “receiving an input from a first passenger to adjust a temperature within the vehicle to a passenger desired temperature, the input being received while the first passenger is-occupying the vehicle,” as recited in claim 1.
The Examiner respectfully disagrees. The Examiner finds Aed teaches a passenger with the ability to pass along an input to the vehicle (e.g., for controlling the comfort system when the passenger is present within the vehicle) (Aed, Paragraph 0012). Moreover, Aed teaches activating a comfort component based on an input received from a first passenger of the vehicle, this input may be a pickup request, wherein the passenger sets the desired target cabin environment, once the request is received by the vehicle, the comfort component system (e.g., heating or cooling) ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger (Aed, Paragraphs 0014-0017 and Figure 3). 
As a result, the Examiner finds Aed teaches “receiving an input from a first passenger to adjust a temperature within the vehicle to a passenger desired temperature, the input being received while the first passenger is-occupying the vehicle.”
On page 10 of the Arguments/Remarks, the Applicant asserts that the cited references do not teach “controlling the comfort component based on the estimated time, the controlling comprising: … maintaining the comfort component in the active state component based on the time being less than the time threshold, such that the temperature is maintained at the passenger desired temperature,” as recited in claim 1.
The Examiner respectfully disagrees. Aed teaches a comfort component system (e.g., heating or cooling), wherein the comfort component ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger (i.e., this is accomplished by either activating, maintaining, or deactivating the comfort component as needed) (Aed, Paragraphs 0012-0025 and Figure 3).
As a result, the Examiner finds Aed teaches “controlling the comfort component based on the estimated time, the controlling comprising: … maintaining the comfort component in the active state component based on the time being less than the time threshold, such that the temperature is maintained at the passenger desired temperature.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aed Great Britain Patent GB2553189A (hereinafter, Aed), in view of Huennekens et al. U.S. P.G. Publication 2017/0080900 (hereinafter, Huennekens).
Regarding Claim 1, Aed teaches a method for controlling a comfort component of a vehicle (passenger comfort control system for a vehicle, Aed, Paragraph 0006), comprising: 
-receiving an input from a first passenger to adjust a temperature within the vehicle to a passenger desired temperature, the input being received while the first passenger is occupying the vehicle (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present), Aed, Paragraph 0012); 
-setting the comfort component, while the first passenger is occupying the vehicle, to an active state adjust the temperature to the passenger desired temperature based on receiving the input (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present, wherein the passenger sets the desired target cabin environment, Aed, Paragraphs 0012-0017 and Figure 3); …
-estimating a time between the first passenger exiting the vehicle and a subsequent passenger pick-up based on determining the first passenger exited the vehicle (vehicle can determine an estimated time from current location (e.g., a first passenger drop-off location) to a pick up-location of a subsequent passenger (i.e., when vehicle is unoccupied time frame to another client, controlling the comfort control as needed to hit a target comfort), Aed, Paragraphs 0016-0029); and 
-controlling the comfort component based on the estimated time (the comfort component system (e.g., heating or cooling) ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger, Aed, Paragraphs 0014-0017 and Figure 3), the controlling comprising: 
-setting the comfort component to a deactivated state based on greater than a time threshold (deactivating a comfort component of the vehicle based on the pickup threshold time (e.g., if more than three minute away from the pickup location then deactivating or not enabling the comfort component, until the three minute threshold is met), Aed, Paragraphs 0022-0025); and 
-maintaining the comfort component in the active state component based on the time being less than the time threshold, such that the temperature is maintained at the passenger desired temperature (the comfort component system (e.g., heating or cooling) ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger (i.e., this is accomplished by either activating, maintaining, or deactivating the comfort component), Aed, Paragraphs 0012-0025 and Figure 3).
Aed does not specifically teach a method to include determining the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component. 
Huennekens teaches a vehicle system, wherein the vehicle system detects an occupant within the vehicle (i.e., occupant sensor) (Huennekens, Paragraphs 0012-0014 and Figure 2). Huennekens also teaches that based on the occupant sensor determining if an occupant (i.e., passenger) of the vehicle has exited the vehicle at a drop-off location (Huennekens, Paragraphs 0025-0026 and Figure 3). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Aed to include determining the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component, as taught by Huennekens.
It would have been obvious because determining if a passenger has exited the vehicle ensures that the vehicle is empty for the next desired passengers at a pickup location, thus ensuring their safety (Huennekens, Paragraphs 0005-0007).
Regarding Claim 6, Aed, as modified teaches the method of claim 1.
Aed does not specifically teach the method to include determining the vehicle arrived at the passenger drop-off location based on at least one of a motion of the vehicle, an indication from a location sensor, or a combination thereof. 
Huennekens teaches a vehicle determining that said vehicle has arrived at the passenger drop off location via the autonomous mode controller (i.e., navigation system of the autonomous vehicle) (Huennekens, Paragraph 0017).
  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Aed to include determining the vehicle arrived at the passenger drop-off location based on at least one of a motion of the vehicle, an indication from a location sensor, or a combination thereof, as taught by Huennekens.
It would have been obvious because determining and navigating to a drop off location ensures a passenger reaches the desired location and allows the vehicle to then determine if the passenger has actually exited the vehicle, before moving onto the next desired passengers (Huennekens, Paragraphs 0017 and 0005-0007).
Regarding Claim 7, Aed, as modified teaches the method of claim 1, in which the comfort component includes one or more of a temperature adjuster, a fan, a fan speed, an air direction, a seat heater, or a seat cooler (seats heated or cooled, temperature adjuster, fan, fan speed, and air direction, Aed, Paragraphs 0009 and 0028).
Regarding Claim 8, Aed, teaches an apparatus for controlling a comfort component of a vehicle (passenger comfort control system for a vehicle, Aed, Paragraph 0006), the apparatus comprising: 
-a memory (memory, Aed, Paragraph 0013); and 
-at least one processor coupled to the memory (processor, Aed, Paragraph 0013), the at least one processor configured: 
-to receive an input from a first passenger to adjust a temperature within the vehicle to a passenger desired temperature, the input being received while the first passenger is occupying the vehicle (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present), Aed, Paragraph 0012); -3- 76759040v.1Docket No. 2018-620 / IP-A-3093 
-to activate set the comfort component, while the first passenger is occupying the vehicle, to an active state adjust the temperature to the passenger desired temperature based on receiving the input (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present, wherein the passenger sets the desired target cabin environment, Aed, Paragraphs 0012-0017 and Figure 3); …
-to estimate a time between the first passenger exiting the vehicle and a subsequent passenger pick-up based on determining the first passenger exited the vehicle; and 
-to control the comfort component based on the estimated time (vehicle can determine an estimated time from current location (e.g., a first passenger drop-off location) to a pick up-location of a subsequent passenger (i.e., when vehicle is unoccupied time frame to another client, controlling the comfort control as needed to hit a target comfort), Aed, Paragraphs 0016-0029), the controlling comprising 
-to deactivate set the comfort component to a deactivated state based on the time being greater than a time threshold (deactivating a comfort component of the vehicle based on the pickup threshold time (e.g., if more than three minute away from the pickup location then deactivating or not enabling the comfort component, until the three minute threshold is met), Aed, Paragraphs 0022-0025); and 
-to maintain the comfort component in the active state component based on the time being less than the time threshold, such that the temperature is maintained at the passenger desired temperature (the comfort component system (e.g., heating or cooling) ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger (i.e., this is accomplished by either activating, maintaining, or deactivating the comfort component), Aed, Paragraphs 0012-0025 and Figure 3).
Aed does not specifically teach an apparatus to include to determine the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component.
Huennekens teaches a vehicle system, wherein the vehicle system detects an occupant within the vehicle (i.e., occupant sensor) (Huennekens, Paragraphs 0012-0014 and Figure 2). Huennekens also teaches that based on the occupant sensor determining if an occupant (i.e., passenger) of the vehicle has exited the vehicle at a drop-off location (Huennekens, Paragraphs 0025-0026 and Figure 3). 
 One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Aed to include to determine the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component, as taught by Huennekens.
It would have been obvious because determining if a passenger has exited the vehicle ensures that the vehicle is empty for the next desired passengers at a pickup location, thus ensuring their safety (Huennekens, Paragraphs 0005-0007).
Regarding Claim 13, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 14, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 15, Aed, teaches a non-transitory computer-readable medium having program code recorded thereon (software for running code stored in memory and operating on a processor, Aed, Paragraphs 0013 and 0039-0040) for controlling a comfort component of a vehicle (passenger comfort control system for a vehicle controlled via the software and processor (see mapping above and below), Aed, Paragraph 0006), the program code executed by a processor (software for running code stored in memory and operating on a processor, Aed, Paragraphs 0013 and 0039-0040), and, when executed by the processor configured: 
-to receive an input from a first passenger to adjust a temperature within the vehicle to a passenger desired temperature, the input being received while the first passenger is occupying the vehicle (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present), Aed, Paragraph 0012); -3- 76759040v.1Docket No. 2018-620 / IP-A-3093 
-to activate set the comfort component, while the first passenger is occupying the vehicle, to an active state adjust the temperature to the passenger desired temperature based on receiving the input (passenger can pass along input to the vehicle (e.g., for controlling the comfort system when the passenger is present, wherein the passenger sets the desired target cabin environment, Aed, Paragraphs 0012-0017 and Figure 3); …
-to estimate a time between the first passenger exiting the vehicle and a subsequent passenger pick-up based on determining the first passenger exited the vehicle; and 
-to control the comfort component based on the estimated time (vehicle can determine an estimated time from current location (e.g., a first passenger drop-off location) to a pick up-location of a subsequent passenger (i.e., when vehicle is unoccupied time frame to another client, controlling the comfort control as needed to hit a target comfort), Aed, Paragraphs 0016-0029), the controlling comprising 
-to deactivate set the comfort component to a deactivated state based on the time being greater than a time threshold (deactivating a comfort component of the vehicle based on the pickup threshold time (e.g., if more than three minute away from the pickup location then deactivating or not enabling the comfort component, until the three minute threshold is met), Aed, Paragraphs 0022-0025); and 
-to maintain the comfort component in the active state component based on the time being less than the time threshold, such that the temperature is maintained at the passenger desired temperature (the comfort component system (e.g., heating or cooling) ensures that that the target desired temperature is reached by the time the vehicle arrives to pick up the passenger (i.e., this is accomplished by either activating, maintaining, or deactivating the comfort component), Aed, Paragraphs 0012-0025 and Figure 3).
Aed does not specifically teach a medium to include to determine the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component.
Huennekens teaches a vehicle system, wherein the vehicle system detects an occupant within the vehicle (i.e., occupant sensor) (Huennekens, Paragraphs 0012-0014 and Figure 2). Huennekens also teaches that based on the occupant sensor determining if an occupant (i.e., passenger) of the vehicle has exited the vehicle at a drop-off location (Huennekens, Paragraphs 0025-0026 and Figure 3). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Aed to include to determine the first passenger exited the vehicle at a passenger drop-off location after activating the comfort component, as taught by Huennekens.
It would have been obvious because determining if a passenger has exited the vehicle ensures that the vehicle is empty for the next desired passengers at a pickup location, thus ensuring their safety (Huennekens, Paragraphs 0005-0007).
Regarding Claim 20, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 21, Aed, as modified teaches the method of claim 1, in which the comfort component is in the deactivated state prior to the first passenger entering the vehicle (deactivating a comfort component of the vehicle based on the pickup threshold time (e.g., if more than three minute away from the pickup location then deactivating or not enabling the comfort component because the desired temperature (i.e., threshold) is met, Aed, Paragraphs 0022-0025).
Regarding Claim 22, the applicant’s claim has similar limitations to claim 21 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 21.
Regarding Claim 23, the applicant’s claim has similar limitations to claim 21 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 21.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aed Great Britain Patent GB2553189A (hereinafter, Aed), in view of Huennekens et al. U.S. P.G. Publication 2017/0080900 (hereinafter, Huennekens), in further view of Gasser German Patent DE102012216082A1 (hereinafter, Gasser).
Regarding Claim 2, Aed, as modified teaches the method of claim 1. 
	Aed does not teach the method to include determining the first passenger exited the vehicle based on an indication from at least one of a door sensor, a seat pressure sensor, a visual sensor, a vehicle motion sensor, or a combination thereof.
Gasser teaches sensors if the passenger is in the seat or has left the vehicle based on pressure sensors in the seats (Gasser, Paragraphs 0012-0014). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have it obvious to modify the method of Aed to include determining the first passenger has exited the vehicle based on at least one of a door sensor, a seat pressure sensor, a visual sensor, motion of the vehicle, or a combination thereof as taught by Gasser.
	It would have been obvious because determining a passenger has left the vehicle and thus deactivating comfort functions when no longer needed saves energy and usage of the comfort system when the system is not needed (Gasser, Paragraph 0012). 
Regarding Claim 3, Aed, as modified teaches the method of claim 2, further comprising: identifying, after the first passenger exited the vehicle (identifying a present in the vehicle cabin (i.e., passenger has exited the vehicle), Aed, Paragraph 0006), a person approaching the vehicle; and setting the comfort component to a default state when the person is different from the first passenger (determine if a person will be entering the vehicle (i.e., approaching) and setting the comfort component to a setting (e.g., new pick up location thus a different passenger), Aed, Paragraphs 0004, 0009-0012, 0019, and 0024). 
Regarding Claim 4, Aed, as modified teaches the method of claim 3, further comprising identifying the person based on an indication from at least one of the visual sensor, a location sensor, or a combination thereof (navigation system is a location sensor, Aed, Paragraph 0013).
Regarding Claim 9, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 10, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 11, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 16, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667